Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  The drawings 9/14/18 are accepted by the Examiner.

2.  Applicant’s amendment and response filed 3/9/21 is acknowledged and has been entered.

3.  Applicant is reminded of Applicant's election of the species MHC class II in Applicant’s response filed 3/26/21.  

Claims 20-34 and 36-39 read on the elected species.  The species of MHC class I recited in instant claim 35 is also being presently included in examination.

Claims 20-22, 25-29 and 32-39 are presently being examined.  

4.  Applicant’s amendment filed 3/9/21 has overcome the prior rejection of record of claim 23 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Applicant has canceled claim 23.  

5.  Applicant’s amendment filed 3/9/21 has overcome the prior rejection of record of claims 20-23, 25-29, 31-34 and 36-39 under 35 U.S.C. 103 as being unpatentable over Clemente-Casares et al (J. Mol. Med. 2011, 89: 733-742) in view of Tu et al (Colloids and Surfaces, 8/16/2013, 436: 854-861) and Hultman et al (ACSNano, 2008, 2(3): 477-484).
The art references do not teach the new claim limitation recited in instant base claim 20, i.e., that the thermal decomposition is conducted in the presence of benzyl ether as well as in the presence of functionalized PEG molecules under the recited conditions.  
6.  Applicant’s amendment filed 3/9/21 has overcome the prior rejection of record of claims 20-23, 25-29, 31-34 and 36-39 under 35 U.S.C. 103 as being unpatentable over Clemente-Casares et al (J. Mol. Med. 2011, 89: 733-742) in view of Miguel-Sanchez (Chem. Mater. 2011,23: 2795-2802), CAPLUS Accession Number 2012:417656 (2012), Tu et al (Colloids and Surfaces, 8/16/2013, 436: 854-861) and Hultman et al (ACSNano, 2008, 2(3): 477-484).
i.e., that the thermal decomposition is conducted in the presence of benzyl ether as well as in the presence of functionalized PEG molecules under the recited conditions.  
EXAMINER'S AMENDMENT
7.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Authorization for this Examiner's amendment was given by Ms. Stephanie Greer in a telephonic interview on 1/7/2022.

8.   In the claims:  

     a) In claim 20, ---providing a pMHC, and-- has been added after “and” at line 6 and before “contacting the functionalized PEG iron oxide nanoparticles with the pMHC.” The added limitation ---providing a pMHC—is indented commensurately with that of “contacting”.  In addition the limitation “ironoxide” at line 2 has been deleted and replaced with ---iron oxide---.

     b) In claim 25, at line 3, a space --- --- has been inserted between “about” and “250” in “about250”.

     c) In claim 29, “furthercomprises” has been deleted and replaced with ---further comprises---.

     d) In claim 32, ---and the pMHC encodes a cysteine at its carboxy-terminal end--- has been added after “wherein the functionalized PEG molecules are maleimide functionalized” and before the period “.”.  

     e) In claim 33, “moleculesare” is deleted at line 2 and replaced with ---molecules are---.

     f) In claim 35, “MHCclass” is deleted at line 2 and replaced with ---MHC class---.

     g) In claim 36, “MHCclass II” is deleted and replaced with ---MHC class II---.

     h) In claim 37, “anautoantigen” is deleted and replaced with ---an epitope of an autoantigen---.  

     g) In claim 38, “autoimmuneresponse is deleted at line 2 and replaced with ----autoimmune response---, “auto antigen” is deleted at line 2 and replaced with ---

     h) In claim 39, “oxidenanoparticles” is deleted and replaced with --- oxide nanoparticles---, and ---in--- is added after “100 nm” and before “diameter” at line 2.

REASONS FOR ALLOWANCE

9.  The following is an Examiner's statement of reasons for allowance: 

     a. Claims 20-22, 25-29 and 32-39 are pending and are allowable.

     b. It was not anticipated nor obvious that thermal decomposition of iron acetyl acetonate in the presence of functionalized PEG molecules and benzyl ether would result in making pMHC-functionalized PEG iron oxide nanoparticles.  

     c. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644